OPINION
Opinion by
Justice GRANT.
Winter Park Construction, Inc. seeks a writ of mandamus ordering the Honorable James Ammerman to abate Republic Industries, Inc.’s suit against Winter Park pending arbitration of the dispute between the parties. We grant Winter Park’s petition.
We have this day released our opinion in a companion appeal, No. 06-00-00043-CV. Because the briefs and arguments are identical to those raised in this appeal, for the reasons stated in In Re: Winter Park Construction, Inc., No. 06-00-00043-CV, we resolve the issues in this proceeding in favor of Winter Park.
For the reasons stated, we conditionally grant the relief requested by relator. The county court at law is directed to dissolve the injunction against arbitration and abate the suit. We are confident that the trial court will comply. The writ will issue only if the trial court fails to do so.